Claims 17 to 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims refer to a second step and a fourth step without referring to any previous steps.  This is confusing.  This issue can be resolved be simply deleting “second” and “fourth”.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 5 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 3 of U.S. Patent No. 11,437,237 in view of Seino et al.  The claims in ‘237 are directed to a polysiloxane containing repeating units having the same Si bonded substituted phenyl group as found in formula (2).  This differs from that claimed in that the claims in that the claims in ‘237 are directed to a silane while the instant claims are directed to a silane (claim 1) and a method of making a polysiloxane (claim 21).  Seino et al. teaches a polysiloxane that is the same as that in the composi-tion of claim 1 in ‘237.  Seino et al. teach that this is prepared by the condensation of the appropriate silanes.  See paragraph 100 and on.	
	From this one having ordinary skill in the art would have found it obvious to pre-pare the polysiloxane in ‘237 from the corresponding silanes having hydrolyzable groups.  Such silanes are the same as those found in claim 1 and in this manner claim 1 is rendered obvious over the claims in ‘237 in view of the teachings of Seino et al.  
	Furthermore, condensing these silanes to prepare the polysiloxane in ‘237 is taught in Seino et al. such that the skilled artisan would have found the process of claim 21 to have been obvious over this combination of references.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seino et al.
	Seino et al. teach the silicon compound of formula (2).  See the compounds pre-pared in paragraphs 155 and 161.  This anticipates each of claims 1, 2 and 4.
	For claim 5 note that R1 is not required.  On the other hand, in the silane in paragraph 100, R1 is preferably methyl (paragraph 73).
	For claim 21 note that these silanes are condensed to form a polysiloxane, as shown in paragraphs 77 and prepared in paragraph 173.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seino et al.
	While Seino et al. only teach the silanes of formula (2) having alkoxy groups (paragraph 100), one having ordinary skill in the art recognizes that Si bonded chlorine groups and Si bonded alkoxy groups function in a comparable manner when silanes undergo hydrolysis/condensation as in the preparation of the polysiloxane in Seino et al.  For instance, when teachings silanes that can undergo hydrolysis/condensation with the silane in paragraph 100, Seino et al. teaches various silanes having, in the alternative, either alkoxy or chlorine groups.  See the definition of Rz and the specific silanes in paragraph 103. This supports the Examiner’s position that Si bonded chlorine groups and Si bonded alkoxy groups function in a comparable manner when silanes undergo hydrolysis/condensation.  As such one having ordinary skill in the silicone art would have found an Si-chlorine group obvious over an Si-alkoxy group (as found in Seino et al.) with the expectation of obtaining comparable and predictable condensates.

Claims 6 - 15, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. as applied to claim 1 above, and further in view of Farah1 and Schubert.
	Seino et al. teach a compound comparable to that of formula (2), albeit with an alkoxy X group rather than a halogen atom.  As noted supra this difference would have been obvious to one having ordinary skill in the art, particularly the art of hydrolyzable/ condensable silane compounds.  The working examples in Seino et al. show one manner of preparing these silanes but the teachings in the body of the specification do not indicate any particular or preferred manner for preparing such silanes.  
	Farah et al. teach a method of making di(perfluoro)methyl, hydroxyl group con-taing aromatic hydrocarbons (such as the phenyl group in the instant claims and Seino et al.) that differ from the claimed method only in that the aromatic group is not bonded to a silane atom. That is, a compound having a phenyl group is reacted with hexafluoro-acetone in the presence of aluminum chloride, a Lewis acid catalyst.  The teachings in Farah et al., though, are generic in that it appears that the phenyl group therein can be bonded to anything.  For instance R group in column 1 of page 998 of the Farah et al. reference is undefined such that the selection of this R group is not critical to the reaction.  In other words, it does not appear that the R selection will have an deleterious effect on the reaction such that the selection thereof is not critical.
	From this, one having ordinary skill in the art, upon reviewing the teachings in Seino et al. which teach a fluorinated hydroxyl phenyl group silane as claimed and upon reading the teachings of Farah et al. which teach making a fluorinated hydroxyl phenyl group, would have been motivated to use a phenyl group containing silane (correspond-ing to an Si R group in the reactant in column 1 of page 998 in Farah et al.) as the react-ant in Farah et al. in an effort to obtain the desired silane of Seino et al.  Applicants are, in fact, performing a simple substitution of one known element for another to obtain predictable results.  In this manner claim 6 is rendered obvious.
	For claim 7, note that Schubert teaches treating a chlorosilane with an alcohol to form an alkoxy silane.  See for instance column 1, lines 10 and on.  As such one having ordinary skill in the art would have found it obvious to treat the SiCl groups that are obvious over Seino et al. with an alcohol to form the desired alkoxysilane taught in Seino et al.  
	For claim 8, note that these groups are formed in both the Seino et al. reference (as noted supra) and Farah et al. (upper left hand column on page 998).
	For claim 9, note that supra regarding the obviousness of Si-Cl groups as hydro-lyzable, condensation curable groups.
	For claim 10 note that methoxy group is disclosed both in Seino et al. (paragraph 100, C1 alkoxy) and Schubert (column 3, line 37).  
	For claims 11 and 12, these limitation were addressed supra as they are found in Seino et al.
	For claim 13, note that Farah et al. uses an aluminum chloride catalyst.
	For claim 14, each of these limitations is addressed supra.
	For claim 15 see column 2, lines 1 to 6, in Schubert which teaches that it is known to add a reagent capable of combining with hydrogen chloride to improve yields.  
	The limitations in claims 17 and 18 are addressed in the rejection rationale supra, as it concerns the obviousness of treating the SiCl silane rendered obvious above with alcohol, as per the teachings in Schubert.
	For claim 20, note that Seino et al. teach hydrolyzing the silanes therein to form a polysiloxane as claimed.  

Claims 16 and 18 are neither taught nor suggested by the prior art.  The totality of these claims, including the specific silane selection, process of making and the addi-tion of specific hydrogen halide scavengers, is neither taught nor suggested by the prior art.  The Schubert reference only teaches pyridine, quinoline or ammonia as suitable reagents.  Claim 16 is objected to as containing allowable subject matter but depending upon a rejected base claim.  Claim 18 is rejected under 35 USC 112, supra. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
11/19/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicants in the IDS dated 8/14/20.